Citation Nr: 0618830	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04- 40 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 0 
percent for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection and a noncompensable rating for bilateral hearing 
loss, and service connection and a 10 percent rating for 
tinnitus; these ratings were made effective August 22, 2003.

VA has imposed a stay on the adjudication of claims involving 
the evaluation of tinnitus under criteria in effect prior to 
June 15, 2003.  VA Secretary's Memorandum (April 22, 2005).  
The stay does not apply in this case, because the grant of 
service connection became effective after that date.



FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is manifested by 
Level I hearing loss in the left ear and Level III in the 
right ear.

2.  The veteran is in receipt of a 10 percent evaluation for 
tinnitus, the maximum evaluation allowed under The Schedule 
for Rating Disabilities for claims filed after June 13, 2003.



CONCLUSIONS OF LAW

Bilateral hearing loss is no more than 0 percent disabling.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2005); 38 C.F.R. § 4.87 (2005).

There is no legal basis upon which to award the veteran a 
higher initial evaluation for tinnitus. 38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify cannot be satisfied by reference to 
various post-decisional communications, such as the 
notification of decision, the SOC, or the SSOC from which the 
claimant might have been able to infer what evidence was 
lacking.  Rather there must be a document or document 
furnished prior to initial adjudication, affirmatively 
advises the veteran of the evidence needed to substantiate 
the claim, and of who is responsible for obtaining this 
evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In a letter dated September 2003, the RO informed the veteran 
of the medical and other evidence needed to substantiate his 
claims for service connection for hearing loss and tinnitus, 
what medical or other evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  
The letter told the veteran that he could either sign 
releases so that VA could request relevant records, or he 
could send the evidence himself.  This notice served to tell 
him to submit relevant records in his possession.  The 
veteran demonstrated his actual knowledge of the need to 
submit relevant evidence in his possession by submitting 
additional medical evidence that became available to him.

The September 2003 notice provided information only regarding 
the claims for service connection.  Once service connection 
was granted, the claim was substantiated and further notice 
was not required.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The September 2003 notice was provided prior to the January 
2004 initial decision on the claim.

Although not required under Dingess, the RO did provide 
notice of the evidence needed to substantiate higher initial 
ratings in a January 2005 letter.  This notice was provided 
after the initial decision, and was not followed by re-
adjudication of the claim.  Cf. Mayfield v. Nicholson.  
Assuming arguendo that such notice was required, the timing 
deficiency would not be prejudicial because the veteran 
responded to the January 2005 letter by indicating that he 
had no additional evidence and wanted his appeal to proceed 
without further delay.  In other words, he had the 
opportunity to submit additional evidence and have his claim 
re-adjudicated, but declined to do so.

The Court has held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess.  Additionally, this notice must inform 
a claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  
      
In the present appeal, the veteran has established service 
connection, thus the first three elements of Dingess notice 
are satisfied.

He has not received notice regarding an effective date.  
Since the claim is being denied, no effective date is being 
set.  He is, therefore, not prejudiced by the absence of 
notice on that element.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all reported 
treatment records, and has afforded him necessary 
examinations.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

With regard to the tinnitus claim, the veteran is in receipt 
of the maximum schedular rating and has not alleged or 
introduced evidence showing that consideration of an 
extraschedular rating.  Disposition of this claim turns on 
the law and not the facts.

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2005).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1; 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

Where service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is at issue, separate evaluations may be assigned 
for separate periods of time based on the facts found. In 
other words, the evaluations may be "staged."  Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

In determining the level of current impairment, it is thus 
essential that the disability be considered in the context of 
the entire recorded history. 38 C.F.R. § 4.1.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing Loss

The veteran seeks a higher evaluation for his service 
connected hearing loss on the basis that his service 
connected bilateral hearing loss disability severely inhibits 
his participation in normal communications.  

In November 2003, the veteran underwent a VA audiology 
examination to assess the severity of his hearing loss.  He 
stated that his greatest hearing difficulty is his inability 
to hear and understand conversational speech.  He also 
reported a constant bilateral tinnitus which started in the 
military and worsened over the years.  He was diagnosed with 
mild to severe sensorineural hearing loss in both ears with a 
constant bilateral tinnitus. 

The VA audiology examination revealed pure tone thresholds, 
in decibels, as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	40	55	60	75	57.5
Left	 	25	45	40	50	50

Speech recognition using the Maryland CNC word list was 88 
percent in the right ear and 92 percent in the left ear.

Levels of hearing loss are determined by considering the 
average pure tone threshold and speech discrimination 
percentage scores.  38 C.F.R. § 4.85(b), Table VI (2005).  
Disability ratings are assigned by combining a level of 
hearing loss in each ear. 38 C.F.R. § 4.85, Table VII (2005); 
see Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

Exceptional patterns of hearing loss, defined in 38 C.F.R. 
§ 4.86 (2005), may be evaluated on the basis of puretone 
threshold averages, it that method results in a higher 
evaluation.  The veteran does not have an exceptional pattern 
of hearing loss as defined by 38 C.F.R. § 4.86.

Applying the results of the November 2003, VA examination to 
Table VI yields a Roman numeral value of I for the left ear 
and III for the right ear.  Applying these values to Table 
VII, the veteran's hearing loss warrants a zero percent 
rating.  

While the veteran has reported frustration caused by his 
hearing loss and that hearing aids do not provide much 
improvement, the rating schedule does not provide for a 
higher evaluation on the basis of these factors.

The November 2003 examination provides the only findings in 
accordance with the requirements of 38 C.F.R. § 4.85.  That 
testing does not provide a basis for awarding a compensable 
evaluation.  The test results do not more closely approximate 
the criteria for a compensable evaluation.  38 C.F.R. §§ 4.7, 
4.21 (2005).  

Under the provisions of 38 C.F.R. § 3.321(b) (2005), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran has alleged that 
inability to hear a question once caused him to be passed 
over for a promotion.  However, the veteran has also 
indicated that he is no longer engaged in this employment.  
There is no evidence that he has been engaged in that 
employment at any time since the effective date of service 
connection.  Thus, marked interference with employment has 
not been shown or alleged, and the disability has not 
required any periods of hospitalization.  The criteria for 
referral for extraschedular consideration are not met.

As the only relevant examination shows that the veteran does 
not meet the criteria for a compensable evaluation, the Board 
finds that the preponderance of the evidence is against a 
compensable initial rating for bilateral hearing loss at any 
time since the effective date of service connection.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

In this case, the RO has evaluated the veteran's tinnitus as 
10 percent disabling under Diagnostic Code (DC) 6260. For all 
claims filed on or after June 13, 2003, this DC provides that 
a 10 percent evaluation is assignable for recurrent tinnitus. 
38 C.F.R. § 4.87, DC 6260.  Only a single evaluation may be 
assigned for recurrent tinnitus whether the sound is 
perceived in one ear, both ears or in the head. 38 C.F.R. § 
4.87, DC 6260, Note (2) (2005).

The veteran maintains that he is entitled to two separate 10 
percent evaluations for tinnitus, one for each ear, under 
Smith v. Nicholson, 19 Vet. App. 19 Vet. App. 63 (2005).  In 
Smith v. Nicholson, the Court held that the rating criteria 
in effect prior to June 2003 required VA to award separate 10 
percent ratings for tinnitus when perceived in each ear.

The veteran's claim is not affected by Smith as service 
connection did not become effective until August 2003.  In 
addition, the Smith holding has been overturned on appeal by 
the Federal Circuit.  Smith v. Nicholson, No. 05-7168 (Fed. 
Cir. June 19, 2006).

The veteran is, thus, in receipt of the maximum evaluation 
allowed for tinnitus under the rating schedule.  The veteran 
has not alleged, nor is there other evidence, that the 
tinnitus claim should be referred for extraschedular 
consideration.  38 C.F.R. § 3.321(b).

The Board concludes that there is no legal basis upon which 
to award the veteran a higher initial evaluation for 
tinnitus.  Inasmuch as the law and not the evidence is 
dispositive in this case, the claim must be denied based on a 
lack of entitlement under the law. Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


